[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence       :  July 27, 1995 Date of Application    :  August 5, 1995 Date Application Filed :  August 10, 1995 Date of Decision       :  January 23, 1996
Application for review of sentence imposed by the Superior Court, Judicial District of Danbury. CT Page 1287-U
Docket No. CR94-89942.
Rosemarie Chardelaine, Esq., Defense Counsel, for Petitioner.
Devin Stilson, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner, after pleading guilty to one count of Possession of Narcotic Substance in violation of General Statutes § 21a-279(a) was sentenced to a term of five years to run consecutively to any sentence presently being served.
The factual basis for the charge is that while an inmate at Garner Correctional Institution he had ten packets of heroin in his possession, having obtained the drugs from a visitor.
The sentence imposed was the cap under an agreed recommendation, with the right to argue for less.
The petitioner asks the Division, as he did the sentencing court, to consider a sentence of two years. He claims the five year sentence puts him a higher security classification thereby limiting programs and activities which might otherwise be available to him. The State is opposed to any reduction arguing that he has a lengthy criminal record and a poor institutional record prior to his sentencing.
The petitioner, who was thirty-two years old at the time of sentencing, has a dismal criminal history. Since September 1985, he has been at liberty approximately nine months. He has some twenty-seven convictions for burglary and also has convictions for larceny, robbery 1st degree, and unauthorized conveyance into a correctional institution. His institutional record included positive urine readings for opiates and possession of cocaine among other violations. CT Page 1287-V
This Division's mandate is to review a sentence pursuant to the standards set out in Practice Book § 942. The matter of prison classification is not one of the criteria listed and that is a matter which the Department of Corrections is responsible for administering. Reviewing this sentence pursuant to the Practice Book, we find it is neither disproportionate or inappropriate.
Accordingly, it is affirmed.
Klaczak, J.
Norko, J.
Purtill, J.
Purtill, Klaczak and Norko, J.s, participated in this decision.